IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA - FILED
CHARLOTTE DIVISION “CHARLOTTE, NC
DOCKET NO.:3:20cr284 JUL 2 7 2021

US DISTRICT COURT
WESTERN DISTRICT OF NC

CONSENT ORDER AND
JUDGMENT OF FORFEITURE

UNITED STATES OF AMERICA

V.

Nee Nee ee ee Ne”

(2) ANGIE BARGESSER SANDERS

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the

Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT [IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. §
924,18 U.S.C. § 981, and/or 28 U.S.C. § 2461 (c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

One Smith & Wesson, M&P 380 Shield EZ, 380 caliber pistol and ammunition
seized during the investigation;

Approximately $376 in U.S. currency seized during the investigation;
Approximately $191 in U.S. currency seized during the investigation; and
Approximately $110 in U.S. currency seized during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and providedirect written notice
of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,

petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of

Case 3:20-cr-00284-RJC-DSC Document 73 Filed 07/27/21 Page 1of 2

 
f

|

UV

LES S. HESS ANGI BARGESSER SANDERS

the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6, As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property
involved in or used in the offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C.
§ 924, 18 U.S.C. § 981, and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the
requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

WILLIAM T. STETZER ve

Bl IT Dp wey TTO NEY

    

Assistant United States Attorney /.

he ian A ESQ.
Attorney for Defendant

 

Signed this the] day of Aprit-2021,

TA HC, OY

UNITED sua teh pi PhAL A JUDGE

Case 3:20-cr-00284-RJC-DSC Document 73 Filed 07/27/21 Page 2 of 2
